DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Examiner believes the claims recite patent-eligible subject matter, at least because they incorporate any abstract ideas into the practical application of normalizing mass spectrometer data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami et al. (2014/0316717).
Regarding claim 1, Ikegami et al. disclose a method for processing imaging-analysis data, comprising steps of:
preparing first imaging-analysis data (mass spectrum and mass/charge ratio range for the sample; see paragraph 74) in which measurement data (raw measurements; see paragraphs 74-76) of a target substance (sample 100; see paragraphs 74-75) contained in a sample (combination of sample 100 (see paragraph 75) with the reference sample of paragraph 85, or with the sample used for either TIC (see paragraphs 74 and 105) or XIC (see paragraphs 74 and 138) normalization), acquired by performing a first predetermined analysis (performing mass analysis; see paragraph 76) at each of a plurality of measurement points (measurement points 102; see paragraph 75) within an analysis target area of the sample, is associated with spatial position information of the measurement point (see paragraphs 76-77);
preparing second imaging-analysis data (mass spectrum data and mass/charge ratio range for a reference sample (see paragraphs 74 and 85), or the sample used for either TIC (see paragraphs 74 and 105) or XIC (see paragraphs 74 and 138) normalization) in which measurement data (corresponding raw measurements; see paragraphs 74-76) of a reference substance (reference sample (see paragraphs 74 and 85), or the sample used for either TIC (see paragraphs 74 and 105) or XIC (see paragraphs 74 and 138) normalization) contained in the sample, acquired by performing a second predetermined analysis (the corresponding mass analyses; see paragraphs 76 and 85) at each of the plurality of measurement points (102; see paragraphs 75 and 85), is associated with spatial position information of the measurement point (see paragraphs 76-77 and 85), where the second predetermined analysis is different from the first predetermined analysis in terms of at least one of an analysis method and a measurement condition (the different measurement condition is met by either different charge/mass ratios, as in the example of paragraph 96, or by the determination of normalization rather than target data, as in paragraph 105 or 138);
normalizing, for each of the plurality of measurement points, the measurement data of the target substance acquired at the measurement point, based on the measurement data of the reference substance acquired at the same measurement point (see paragraph 96 for the first interpretation (see foregoing remarks); see paragraph 105 or 138 for the second interpretation (see foregoing remarks)). 

Regarding claim 2, see the foregoing rejection of claim 1, for all limitations except the following.  Note that claim 2 is otherwise a device version of method claim 1, with clearly corresponding limitations.
Ikegami et al. further disclose a storage section (4; see paragraph 74) configured to store (a) first imaging-analysis data ... and (b) second imaging-analysis data ... (similar to those of claim 1); and
a normalization executer (2; see paragraph 74) configured to ... (perform normalizing similar to that of claim 1). 
Regarding claim 3, Ikegami et al. disclose the device for processing imaging-analysis data according to claim 2, wherein the first imaging-analysis data is spectrum data acquired at each of the plurality of measurement points (see paragraphs 74-77). 
Regarding claim 4, Ikegami et al. disclose the device for processing imaging-analysis data according to claim 3, wherein the spectrum data is mass spectrum data (see paragraphs 74-77). 
Regarding claim 5, Ikegami et al. disclose the device for processing imaging-analysis data according to claim 2, wherein the second imaging-analysis data is spectrum data acquired at each of the plurality of measurement points (see paragraphs 74-77, 85, and 96, 105, or 138). 
Regarding claim 6, Ikegami et al. disclose the device for processing imaging-analysis data according to claim 5, wherein the normalization executer is configured to normalize the measurement data of the target substance using an intensity of one of peaks included in the spectrum data (see paragraph 96, 105, or 138). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (2014/0316717).
See the foregoing rejection of claims 1-4, for limitations recited therein.
Regarding claim 7, Ikegami et al. further disclose the device for processing imaging-analysis data according to claim 4, further comprising ... either XIC normalization (see paragraphs 138-140) or TIC normalization (see paragraph 105) as a normalization method, wherein the normalization executer is configured to normalize the measurement data of the target substance by the selected method (see paragraphs 105 and 138-140). 
Ikegami et al. does not disclose the highlighted limitations: 
The device for processing imaging-analysis data according to claim 4, further comprising a normalization method selector configured to allow a user to select either XIC normalization or TIC normalization as a normalization method ... . 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ikegami et al. to include both calibration methods in the same embodiment, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
Examiner takes official notice that it is well-known and common knowledge to include a selector configured to allowed a user to select between multiple options.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Ikegami et al. to incorporate a normalization method selector configured to allow a user to select either XIC normalization or TIC normalization as a normalization method, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852